Citation Nr: 1706778	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  08-13 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of a right pelvic stress fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously considered this matter in May 2012, June 2014, and December 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for residuals of a right pelvic stress fracture, currently rated as noncompensable under Diagnostic Code 5252, for limitation of thigh flexion.  See 38 C.F.R. § 4.71a.  The present appeal stems from an August 2006 request for an increased rating.  

In December 2015, the Board remanded for a new VA examination of the Veteran's right hip and pelvis.  The Board explained that there was conflicting evidence as to which current symptoms were residuals of the Veteran's right pelvis fracture in service.  Accordingly, it instructed the VA examiner to identify any symptomatology shown to be present and due to the service-connected right pelvis disability.  It further asked the examiner to resolve the conflicting evidence (noted in the remand) in coming to a conclusion regarding which residuals are actually due to the pelvis and which problems may have other origins (to include the Veteran's service-connected lumbar spine and lower extremity radiculopathy).  

The Veteran underwent a VA examination for the hip and thigh in November 2016.  The examiner stated that, based on his examination, the Veteran's right hip complaints are completely or almost entirely psychogenic in etiology with strong behavioral/motivational influences noted.  The examiner added that there was no objective evidence of any residuals from the in-service right pelvic stress fracture.  Further, the examiner indicated that there was no evidence of lower extremity radiculopathy or peripheral neuropathy.  As to the range of motion for the Veteran's hip, the examiner stated that he was unable to test the Veteran's range of motion.  He explained that the Veteran gave inconsistent effort during formal testing, adding that the Veteran demonstrated more range of motion during flexion of the right hip when ambulating and sitting than during formal testing of range of motion.

In a November 2016 statement, the Veteran expressed dissatisfaction with the November 2016 VA examination.  He asserted that the range of motion of his hip was not adequately measured.  He took issue with the examiner's conclusions and described the examination experience as "weird," "unprofessional," and "a disaster."

As explained below, the Board finds that a new VA examination is necessary.

The November 2016 VA examination report does not show adequate consideration of the evidence, as requested by the Board in its December 2015 remand.  In particular, the VA examiner did not discuss VA treatment records from June/July 2008 (described in the Board remand) showing that the Veteran had right medial thigh pain when he sat for a long time (noted as possible meralgia paresthetica) and suggesting significant decrease in flexibility of iliopsoas muscle (right greater than left), and hamstring muscles contributing to aberrant forces through the pelvis and spine.  Therefore, it is still unclear whether these symptoms, which manifested during the appeal period, are related to the Veteran's right pelvis fracture in service.

The November 2016 VA examiner stated that he was unable to properly assess the range of motion of the hip due to the Veteran's minimal effort.  As stated above, the Veteran has taken exception to this statement.  Prior VA examinations do not show a pattern of irregularities.  Resolving doubt in favor of the Veteran, the Board finds that he is entitled to a new VA examination.  Such examination should include adequate range of motion testing, as required by VA regulations.  In this regard, the Board notes that, recently, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  Prior VA examinations do not show such measurements.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, if possible with an individual other than the November 2016 examiner, to assess the nature and severity of the Veteran's service-connected right pelvis disability.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file should be made available for the examiner to review in conjunction with the examination and the examination report should reflect that the records were reviewed.

The examiner should determine the effective range of motion in the Veteran's hips and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

The examiner should further measure and record all subjective and objective symptomatology, to include any ankylosis and any functional impairment.  The examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  This information is required by VA regulations as interpreted by the courts.  The Veteran is competent to report limitation of motion during flare-ups.

The examiner should also comment on any other symptomatology shown to be present at any time since August 2006 (date of the claim) and due to the Veteran's right pelvis fracture in service, to include any muscular and neurological symptoms.  The examiner should show adequate consideration of the Veteran's medical history, as documented in treatment records, including but not limited to those dated in June/July 2008, and prior VA examinations, and reconcile any conflicting evidence as to the nature and etiology of any reported or documented symptoms.  For any residuals (other than limited hip flexion), all relevant information needed to rate under the relevant diagnostic code should be provided.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




